CALHOUN, J.
Offense, sale of intoxicating liquor; -penalty, one year in the penitentiary.
No bill of exception or statement of facts appears in the record. Affidavit in proper form has been filed by appellant asking this court to dismiss his appeal and stating that he desires to accept the judgment and sentence rendered against him in the trial court.
The motion is granted, and the appeal dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved ' by the court.